Citation Nr: 0627544	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  04-16 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the Appellant's daughter-in-law


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel

INTRODUCTION

The veteran had honorable active service from June 1953 to 
May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which denied the veteran's request to 
reopen his previously denied claim for entitlement to service 
connection for a low back disability.  A hearing before the 
undersigned sitting at the RO was held in May 2006.  A 
transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of the veteran's appeal, the United 
States Court of Appeals for Veteran's Claims (Court) issued a 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
held, in part, that VA's duty to notify a claimant seeking to 
reopen a claim included advising the claimant of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information that 
is necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  The Court 
further held that VA must, in the context of a claim to 
reopen, look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Id. at 9-10.  

Although an April 2003 VCAA letter of record advised the 
veteran what evidence is necessary to substantiate his 
underlying service connection claim for a low back 
disability, the letter did not discuss the bases for the 
denial in the prior decision.  Thus, the April 2003 letter 
does not comply with the Kent ruling.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provides, in part, that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  

Although the veteran testified during the May 2006 hearing 
that he has submitted to VA records of his 1969 back surgery 
at Baptist Hospital in Memphis, Tennessee, these records do 
not appear to be in the claims file.  In a March 1994 
decision, an Administrative Law Judge found the veteran 
disabled for Social Security purposes; the clinical records 
used in that decision are not of record.  Thus, VA should 
attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.	VA should send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) that (1) 
articulates the bases for the denial 
of the claim in the March 2000 
decision (no new and material evidence 
to reopen claim showing either that 
disability did not pre-exist service 
or that disability was aggravated 
therein); (2) notifies the veteran of 
the evidence and information necessary 
to reopen the claim; and (3) notifies 
the veteran of what specific evidence 
would be required to establish 
entitlement to his underlying service 
connection claim (i.e., competent 
evidence that his current low back 
disability is related to service).  
This notice is outlined by the Court 
in Kent, supra.

2.	After obtaining any necessary 
authorization from the veteran, VA 
should request the records of the 
veteran's back surgery from Baptist 
Hospital and the Social Security 
records relied upon in its 1994 
disability determination.  All records 
received should be associated with the 
veteran's claims file.

3.	Following such development, VA should 
review and readjudicate the new and 
material claim.  If any benefit sought 
on appeal remains denied, the RO shall 
issue the veteran and his 
representative a Supplemental 
Statement of the Case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

